Title: From Abigail Smith Adams to Abigail Amelia Adams Smith, 17 April 1808
From: Adams, Abigail Smith
To: Smith, Abigail Amelia Adams



my dear Daughter
Sunday Quincy April 17th 1808

It is So long since I received a Letter from you; that I am anxious to hear from you. I have written twice Since, once before william left us; and once Since. I hope he has arrived in health and Safety; we received his Letter from Albany and heard by way of miss Hinkly, that his visit to Govenour Strong was very pleasing to the Govenour. I feel anxious for him the times are very discourageing to a young Man just entering upon the Stage of Life—they cannot remain in this Stagnant State much longer—we are driven up into the close corner and cannot move, but to our own loss and destruction—our government seem determined to Stand Still, and wait for the Salvation of the Lord; the public are now in possession of all the documents respecting our foreign Relations. candour will allow them to be liberal, wise and just on the part of our own government, and can see nothing but forbearence Moderation and patience towards those who have abused our Moderation and insulted our patience—Mr moses mission could never seriously be intended to make reperation, clogd with conditions which as an independent Nation the President could never acceed to with out a degradation of which an injured Nation, could not possibly Submit to. your Brother Thomas has inclosed to William, a Letter from your Brother JQA to mr H G otis, which will give you a fuller view of our Difficulties with England than have been known to you before I presume, and will give you his reasons for voting for the embargo, a measure he well knew which would render him very unpopular. The Letter is such as an honest upright Man, need not blush to own, disclosing facts which the Nation ought to know at this critical juncture. it is however so bitter a pill, that the Anglo Americans cannot Swallow it So they resort to revileing, and abuse, calumny and Slander to injure the writer, and to draw down vengence upon him—but the curse causeless Shall not come. I never expected to see what are calld the federal papers So blindly attachd to any foreign Nation—english partizens & French partizens (tho they are fewer in number) divide our country whilst the pure and Native American can Scarcly find a spot, upon which he may place his foot, and make a firm Stand against these encroachments—we may truly say, we are in a strait betwixt between two—
our respective families are all well. mrs B Adams has a daughter—our little ones are well. The Chinese Chatterer grows daily more interesting. we begin to look quite verdent here, the gooseburry Bushes have leaved, and our daffies are in Bloom
My Love to Caroline I hope an other Saturday will not pass without bringing Letters to your / affectionate / Mother
Abigail AdamsRemember me to the col to william and all the rest of the family—I hear mrs Long is gone to Scotland with her Husband
